Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
Priority
Acknowledgment is made of applicant's claim for domestic benefit based on an provisional application 63/064,559 filed on August 12, 2020.   

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 1 - 20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Claims 1, 9, and 15 state consumables in an irrigation area and also using water outlets for application of the consumables. However, the claims do not state whether the consumables are either mixed with the water, applied independently of the water, or whether an irrigation schedule includes the consumables or is a water only application.  The dependent claims depend from independent claims and a therefore are also rejected under 35 USC 112(b).  Appropriate action is required. 	


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1 – 8 and 15 - 20 are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Gates et al. (U.S. PG Pub. No. 20200151376), herein “Gates.”


Regarding claim 1,
Gates teaches a method of delivering a consumable (nutrients, nitrogen, phosphorus, and potassium, Par. 0005) to an irrigation area (crops or fields, Par. 0047) comprising: determining application characteristics for applying the consumable to the irrigation area based on irrigation area characteristics of the irrigation area; (Par. 0007: “Furthermore, different layers of soil have may have different compositions, different temperatures, and different moisture contents. Thus, the transmission of nutrients through the soil may vary from soil layer to soil layer.” Claim 8: “…creating one or more stabilizer recommendations based, at least in part, on the digital model of nutrient availability in the one or more fields and the plurality of values representing crop data, soil data, and weather data for one or more fields; sending the one or more stabilizer recommendations to a field manager computing device.” Claim 24: “The data processing system of claim 16 wherein the instructions, when executed by the one or more processors, further cause performance of: creating and storing in the memory one or more nutrient recommendations based, at least in part, on the digital model of nutrient availability in the one or more fields and the plurality of values representing crop data and soil data, the system further comprising: generating instructions for an application controller based on the one or more nutrient recommendations and send the instructions to the application controller; wherein the instructions cause the application controller to control an operating parameter of an agricultural vehicle to implement the one or more nutrient recommendations.” Par. 0207.)
generating an irrigation schedule for the irrigation area based on consumable characteristics of the consumable and the application characteristics; (Par. 0008: “There is a need for a system which receives data about a particular field, ranging from soil data to weather data, and models the availability of nutrients in the particular field based on the received data. A few difficulties arise in the context of modeling nutrient availability based on the wide variety of factors. A first difficulty in modeling nutrient availability is determining nutrient availability in the future, such that intelligent nutrient application decisions can be made before problems begin to arise. While current soil samples may be used to determine nutrient availability at a given time, nutrient availability in the future is difficult to model without future temperature and precipitation data. A second difficulty in modeling nutrient availability is the computation expense of modeling factors that affect nutrient availability. For example, methods of modeling moisture content in soil tend to be extremely computationally expensive, requiring an iterative scheme to solve a non-linear differential equation, or computational inexpensive but extremely inaccurate.” Par. 0047: “… creating and storing a fourth digital model of an uptake of a nutrient of the one or more crops on the one or more fields based, at least in part, on the plurality of values representing crop data, soil data, and weather data; using digitally programmed logic in a fertility advisor module of the agricultural intelligence computing system, creating and displaying a fifth digital model of nutrient availability in the one or more fields based, at least in part on the first digital model of temperature of soil, the second digital model of water flow, the third digital model of the uptake of water of the one or more crops, the fourth digital model of the uptake of the nutrient of the one or more crops, and the plurality of values representing crop data, soil data, and weather data for the one or more fields.” See Par. 0046; the complete Par. 0047.) and
transmitting the irrigation schedule to a local control to selectively activate one or more water outlets to the irrigation area based on the irrigation schedule. (Par. 0064: “Recommendation module 152 is programmed or configured to create one or more recommendations for nutrient application, water application, or future tillage methods, based on the one or more digital models of availability of nutrients in the one or more fields for the one or more crops.” Par. 0084: “…application controller 114 is programmed or configured to receive instructions from agricultural intelligence computer system 130. Application controller 114 may also be programmed or configured to control an operating parameter of an agricultural vehicle or implement. For example, an application controller may be programmed or configured to control an operating parameter of a vehicle, such as a tractor, planting equipment, tillage equipment, fertilizer or insecticide equipment, harvester equipment, or other farm implements such as a water valve.” Par. 0092: “In an embodiment, examples of sensors 112 that may be used in relation to apparatus for applying fertilizer, insecticide, fungicide and the like, such as on-planter starter fertilizer systems, subsoil fertilizer applicators, or fertilizer sprayers, include: fluid system criteria sensors, such as flow sensors or pressure sensors; sensors indicating which spray head valves or fluid line valves are open; sensors associated with tanks, such as fill level sensors; sectional or system-wide supply line sensors, or row-specific supply line sensors; or kinematic sensors such as accelerometers disposed on sprayer booms.” Par. 0072: “. In response to receiving data indicating that application controller 114 released water onto the one or more fields, field manager computing device 104 may send field data 106 to agricultural intelligence computer system 130 indicating that water was released on the one or more fields. Field data 106 identified in this disclosure may be input and communicated using electronic digital data that is communicated between computing devices using parameterized URLs over HTTP, or another suitable communication or messaging protocol.” Par. 0209: “Presentation layer 134 may then send a notification to field manager computing device 104 indicating the nutrient availability data and requesting permission to apply the recommended nutrient to the one or more fields. In response to receiving permission to apply the recommended nutrient, communication layer 132 may send the application parameters to application controller 114. Application controller 114 may then implement the application parameters, such as releasing nitrogen onto the one or more fields or increasing the amount of water released to a specific crop.” Par. 0222: “Additionally, recommendation module 152 may determine an optimal spread of nutrient applications for optimal effect. For example, if a third model of nitrogen availability based on a second application of nitrogen two weeks after the first application of nitrogen indicates that only thirty five percent of the applied nitrogen is lost, recommendation module 152 may recommend applying the optimal amount of nitrogen for the first application and applying an amount of nitrogen corresponding to the difference between the larger amount of nitrogen and the optimal amount of nitrogen during a second application of nitrogen two weeks after the first application of nitrogen.” See also Par. 0223: “…application dates and amounts…” See Par. 0084, 0098, 0205. See figure 1 and claims 9, 21 and 24.) 

Regarding claim 2,
Gates teaches that limitations of claim 1 which claim 2 depends. Gates also teaches that the consumable is delivered to the irrigation area by the selective activation of the one or more outlets to the irrigation area.  (Par. 0084: “Application controller 114 may also be programmed or configured to control an operating parameter of an agricultural vehicle or implement. For example, an application controller may be programmed or configured to control an operating parameter of a vehicle, such as a tractor, planting equipment, tillage equipment, fertilizer or insecticide equipment, harvester equipment, or other fam1 implements such as a water valve. Other embodiments may use any combination of sensors and controllers, of which the following are merely selected examples.”  Par. 0092.) 


Regarding claim 3,
Gates teaches that limitations of claim 1 which claim 3 depends. Gates also teaches that the application characteristics are determined based on irrigation area characteristics of each of a plurality of zones of the irrigation area.  (Par. 0077: “In one embodiment, nitrogen instructions 210 are programmed to provide tools to inform nitrogen decisions by visualizing the availability of nitrogen to crops and to create variable rate (VR) fertility scripts. This enables growers to maximize yield or return on investment through optimized nitrogen application during the season. Example programmed functions include displaying images such as SSURGO images to enable drawing of application zones; upload of existing grower-defined zones; providing an application graph to enable tuning nitrogen applications across multiple zones; output of scripts to drive machinery; tools for mass data entry and adjustment; and/or maps for data visualization, among others. “Mass data entry,” in this context, may mean entering data once and then applying the same data to multiple fields that have been defined in the system; example data may include nitrogen application data that is the same for many fields of the same grower. For example, nitrogen instructions 210 may be programmed to accept definitions of nitrogen planting and practices programs and to accept user input specifying to apply those programs across multiple fields.” Par. 0209: “In an embodiment, recommendation module 152 sends the one or more recommendations to communication layer 132. Communication layer 132 may use the recommendations for water application, nutrient application, or enhanced efficiency agrochemical application to create application parameters for application controller 114. For example, recommendation module 152 may create a recommendation for nutrient application based on nutrient availability data received from fertility advisor module 136. In response to receiving the recommendation, communication layer 132 may use the nutrient availability data to create application parameters for a nutrient release valve that describe an amount of a nutrient to release on to the one or more fields. Presentation layer 134 may then send a notification to field manager computing device 104 indicating the nutrient availability data and requesting permission to apply the recommended nutrient to the one or more fields. In response to receiving permission to apply the recommended nutrient, communication layer 132 may send the application parameters to application controller 114. Application controller 114 may then implement the application parameters, such as releasing nitrogen onto the one or more fields or increasing the amount of water released to a specific crop.”) 

Regarding claim 4,
Gates teaches that limitations of claim 3 which claim 4 depends. Gates also teaches that the irrigation schedule includes instructions for applying the consumable to one or more zones of the plurality of zones of the irrigation area. (Par. 0084: “In an embodiment, remote sensor 112 comprises one or more sensors that are programmed or configured to produce one or more observations. Remote sensor 112 may be aerial sensors, such as satellites, vehicle sensors, planting equipment sensors, tillage sensors, fertilizer or insecticide application sensors, harvester sensors, and any other implement capable of receiving data from the one or more fields. In an embodiment, application controller 114 is programmed or configured to receive instructions from agricultural intelligence computer system 130. Application controller 114 may also be programmed or configured to control an operating parameter of an agricultural vehicle or implement. For example, an application controller may be programmed or configured to control an operating parameter of a vehicle, such as a tractor, planting equipment, tillage equipment, fertilizer or insecticide equipment, harvester equipment, or other farm implements such as a water valve. Other embodiments may use any combination of sensors and controllers, of which the following are merely selected examples.” Gates claim 21: “The data processing system of claim 16, wherein the instructions, when executed by the one or more processors, further cause performance of: creating and storing in memory one or more watering recommendations based, at least in part, on the digital model of water flow through the one or more fields and the plurality of values representing crop data and soil data for the one or more fields, the system further comprising: generating instructions for an application controller based on the one or more watering recommendations and send the instructions to the application controller; wherein the instructions cause the application controller to control an operating parameter of an agricultural vehicle to implement the one or more watering recommendations.” See also Gates claim 9 and 24.) 

Regarding claim 5,
Gates teaches that limitations of claim 1 which claim 5 depends. Gates also teaches that wherein the irrigation schedule is generated to deliver an
amount of the consumable to the irrigation area. (Par. 0209: “In an embodiment, recommendation module 152 sends the one or more recommendations to communication layer 132. Communication layer 132 may use the recommendations for water application, nutrient application, or enhanced efficiency agrochemical application to create application parameters for application controller 114. For example, recommendation module 152 may create a recommendation for nutrient application based on nutrient availability data received from fertility advisor module 136. In response to receiving the recommendation, communication layer 132 may use the nutrient availability data to create application parameters for a nutrient release valve that describe an amount of a nutrient to release on to the one or more fields. Presentation layer 134 may then send a notification to field manager computing device 104 indicating the nutrient availability data and requesting permission to apply the recommended nutrient to the one or more fields. In response to receiving permission to apply the recommended nutrient, communication layer 132 may send the application parameters to application controller 114. Application controller 114 may then implement the application parameters, such as releasing nitrogen onto the one or more fields or increasing the amount of water released to a specific crop.” Examiner’s Note – Numerous paragraphs teach an amount of nutrients or nitrogen etc. See Par.0007, 0077, 0134 – 0136, 0140, 0165 – 0167, 0178, 0181, 0186, 0193, 0194 – 0197, 0200, 0207, 0209, 0211, 0212, 0215, 0217, 0221, 0222, 0223, and clams 2, 10, 11, 15, 17, 25, 26, 29, and 30.) 

Regarding claim 6,
Gates teaches that limitations of claim 1 which claim 5 depends. Gates also teaches updating a growth and irrigation model for the irrigation area based at least on the amount of the consumable delivered to the irrigation area; and
generating a watering schedule for the irrigation area based on the updated growth and irrigation model. (Par. 0137: “fertility advisor module 136 may add the new nitrogen values to the current nitrogen values for the top layer of the soil and update the model of nitrogen availability at maturity of the one or more crops based on the interactions of the newly added nitrogen with the current system.” Par. 0140: “Additionally, fertility advisor module 136 may simulate applications of nutrients and/or water at different stages of development to determine optimal times to add water or nutrients to the system in order to increase the amount of nutrients available to a crop when the crop reaches maturity.” See also Par. 0194, 0211, 0219, and 0220.) 

Regarding claim 7,
Gates teaches that limitations of claim 6 which claim 7 depends. Gates also teaches that the growth and irrigation model is generated based on vegetation type and growth stage of the irrigation area. (Par. 0190: “At step 812, a digital model of crop uptake of nutrients is created. For example, crop module 146 may execute digitally programmed logic to model the growth of one or more crops and the uptake of nutrients of the one or more crops during various stages of crop growth, based, at least in part, on hydrology data received from hydrology module 144, nutrient data received from fertility advisor module 136, and crop data received from field manager computing device 104. Crop module 146 may initially determine the current stage of development for the one or more crops. Additionally, crop module 146 may determine the growth in leaf area and stem weight and their current nutrient concentrations. Based on these values and on an identification of a type of crop, crop module 146 may determine one or more nutrient demands from the crop. The nutrient demands may be adjusted by the maximum accumulation of the one or more crops, available soil, and other environmental factors. In an embodiment, crop module 146 uses an estimate of currently available nutrients received from fertility advisor module 136 to fulfill the nutrient demand by the crop. Once the currently available nutrients have been used by the crop, crop module 146 may send data to fertility advisor module 136 indicating the loss of the nutrients to the soil.” See also Par. 0134, 0200, 0207, 0213, 0218, and 0223.)

Regarding claim 8,
Gates teaches that limitations of claim 1 which claim 8 depends. Gates also teaches that the irrigation area characteristics of the irrigation area include a moisture content, vegetation type, and temperature. (Claim 21: “The data processing system of claim 16, wherein the instructions, when executed by the one or more processors, further cause performance of: creating and storing in memory one or more watering recommendations based, at least in part, on the digital model of water flow through the one or more fields and the plurality of values representing crop data and soil data for the one or more fields, the system further comprising: generating instructions for an application controller based on the one or more watering recommendations and send the instructions to the application controller; wherein the instructions cause the application controller to control an operating parameter of an agricultural vehicle to implement the one or more watering recommendations.”) 

Regarding claim 15 - 20, they are directed to a non-transitory computer readable medium to implement the method of steps set forth in claims 1, 3, 4, 5, 6, and 8, respectively.  Gates teaches the claimed method in claims 1, 4, 5, 6, and 8,   Therefore, Gates teaches non-transitory computer readable medium, to implement the method of steps, in claims 15 – 20. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 9 – 14  are rejected under 35 U.S.C. 103 as being unpatentable over Benkert et al. (US Patent No. 10,402,835), herein “Benkert,” in view of Gates. 

	
Regarding claim 9,
Benkert teaches a system for application of nutrients (fertilizer prescriptions, and pesticide prescriptions, Col. 8, line 67. Examiner Note – Gates also teaches this element of application of nutrients to a particular field.) to an area comprising:
a central controller (central controller or cloud server. Col. 2, lines 25 – 26: “In one embodiment, the central controller includes a dedicated computing device and a cloud server.”) configured to receive data corresponding to a consumable and generate an irrigation schedule for delivery of the consumable to an irrigation area; (Col. 8, line 57 – Col. 9, line 24: “After the completion of a scouting operation (or during the scouting operation) the data gathered may be compiled and analyzed by the cloud server for the use of the farm operator. In this process the cloud server may combine the data from the scouting operation with data from various other sources as described above, e.g., other cloud services, and historical data of various kinds for the farm. The farm operator may then make various decisions based on combinations of the data from the scouting operation and other data. For example the farm operator may create or modify irrigation prescriptions, fertilizer prescriptions, and pesticide prescriptions based on the data from the scouting operation, together with, for example, weather forecast data, which the cloud server may obtain from another cloud service and merge with the data from the scouting operation. For example, the cloud server may calculate the amount of water needed during the coming week, given the current soil moisture and expected temperatures and humidity, to keep the soil moisture within an acceptable range. The cloud server may then compare the amount of water needed to the amount of water expected from precipitation during the coming week, and recommend, to the farm operator, an irrigation prescription that compensates for any deficit. In one embodiment, the cloud server is in direct communication with an irrigation controller on the farm, and sets irrigation prescriptions automatically, subject to override by the farm operator. Similarly the cloud server may make recommendations regarding, or directly control, pesticide and fertilizer prescriptions, based on data received from the scouting report and from other sources. Such data may include the type of crop, the maturity of the crop, current soil conditions such as pH and nitrogen levels, extent and severity of any pest infestations, soil moisture, historical weather, predicted weather, and historical pesticide and fertilizer prescriptions.” See also the entire claim 1 (Col. 10 line 29 – Col. 11, line 31) including the end portion of: “….wherein the central controller is geographically distributed, and is further configured to: calculate an amount of water needed during a coming week based on: soil moisture data received from the first mobile device, expected temperatures, and expected humidity, set an irrigation schedule based on the calculation, the schedule being subject to override by a farm operator, control a pesticide prescription based on data received from the first mobile device, and control a fertilizer prescription based on data received from the first mobile device.” See also Col. 7, lines 1 – 9, Col. 7, line 64 – Col. 8, line 14.) 
a local controller in electronic communication with the central controller, (Col. 9, lines 22 - 25: “In one embodiment, the cloud server is in direct communication with an irrigation controller on the farm, and sets irrigation prescriptions automatically…” See also claim 16.) 
Benkert may implicitly teach but does not explicitly teach activating the valves and does not teach a nutrient module. However, Gates does teach that a nutrient module (fertilizer applicators; or agricultural apparatus 111) in fluid connection with a sprinkler system, the nutrient module including the consumable; and the local controller configured to selectively activate the sprinkler system in accordance with the irrigation schedule to deliver the consumable to the irrigation area.  (Par. 0092: “In an embodiment, examples of sensors 112 that may be used in relation to apparatus for applying fertilizer, insecticide, fungicide and the like, such as on-planter starter fertilizer systems, subsoil fertilizer applicators, or fertilizer sprayers, include: fluid system criteria sensors, such as flow sensors or pressure sensors; sensors indicating which spray head valves or fluid line valves are open; sensors associated with tanks, such as fill level sensors; sectional or system-wide supply line sensors, or row-specific supply line sensors; or kinematic sensors such as accelerometers disposed on sprayer booms. In an embodiment, examples of controllers 114 that may be used with such apparatus include pump speed controllers; valve controllers that are programmed to control pressure, flow, direction, PWM and the like; or position actuators, such as for boom height, subsoiler depth, or boom position.” Par. 0140: “Additionally, fertility advisor module 136 may simulate applications of nutrients and/or water at different stages of development to determine optimal times to add water or nutrients to the system in order to increase the amount of nutrients available to a crop when the crop reaches maturity.” See also Par. 0077, 0090, 0150, 0221, 0222, “controllers”, and figure 1.) 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined the method of using a central controller or server to calculate a schedule using data from many sources and communicates irrigation prescriptions or a schedule to a local controller (irrigation controller) where fertilizers or pesticides can be dispensed as in Benkert with a system and method that uses an irrigation controller to communicate with consumable applicators and delivers nutrients and/or water in one or more fields or crops according to a schedule (optimal times, or dates) as in Gates in order to enable growers to maximize yield or return on investment through optimized nitrogen or nutrient application during the season. (Par. 0077)

Regarding claim 10,
Benkert and Gates teach the limitations of claim 9 which claim 10 depends. 
Gates also teaches that the central controller (intelligence computer system 130) is configured to generate the irrigation schedule based on irrigation area characteristics of the irrigation area and consumable characteristics of the consumable. (Par. 0215: “n an embodiment, nutrient availability is determined by fertility advisor module 136 in response to receiving data from field manager computing device 104 indicating an application of a nutrient on the one or more fields. For example, presentation layer 134 may cause display on field manager computing device 104 of a user interface for indicating an application of a particular nutrient. The interface may include a date for the nutrient application. In response to receiving input identifying an amount of a nutrient, a type of nutrient, and a date of application, field manager computing device 104 may send a message to agricultural intelligence computer system 130 indicating the application of the nutrient. Based on the nutrient application data, field data 106, external data 110, temperature data received from temperature module 142, hydrology data received from hydrology module 144, and crop data received from crop module 146, fertility advisor module 136 may determine an overall effect of the nutrient application. For example, fertility advisor module 136 may identify the available nutrients in the system over the course of development of the crop based on the proposed nutrient application. Fertility advisor module 136 may create a digital model of the availability of a nutrient as described herein with the additional nutrients, applied on the proposed date, modeled into the system. Additionally, fertility advisor module 136 may identify available nutrients in the system based on data indicating multiple applications of the nutrient. For example, fertility advisor module 136 may create a digital model of the availability of nitrogen as described herein with the additional nitrogen applied on multiple dates modeled into the system.”  Par. 0223: “Recommendation module 152 may be further programmed or configured to create recommendations for one or more other parameters, such as application of enhanced efficiency agrochemicals, planting date, harvest date, irrigation dates, tillage methods, and other crop related parameters. For example, if agricultural intelligence computer system 130 receives a proposal for planting a particular type of crop, fertility advisor module 136 may create digital models of nutrient availability using as input various planting dates, tillage methods, and nutrient application dates and amounts. Fertility advisor module 136 may then select an optimal model which includes the least amount of nutrient expenditure to receive a surplus. Additionally and/or alternatively, fertility advisor module 136 may select an optimal model which includes the least amount of nutrient expenditure which receives the comparatively largest surplus. For example, if an application of sixty pounds of nitrogen per acre for a first set of parameters returns a surplus of twenty pounds of nitrogen per acre and an application of one hundred pounds of nitrogen for a second set of parameters returns a surplus of twenty five pounds of nitrogen, fertility advisor module 136 may select the first set of parameters as optimal parameters because it results in the most efficient application of nitrogen.”) 

Regarding claim 11,
Benkert and Gates teach the limitations of claim 9 which claim 11 depends. 
Gates also teaches that the local controller is configured to selectively activate one or more water outlets of the sprinkler system to deliver the consumable to the irrigation area.  (Par. 0092: “In an embodiment, examples of sensors 112 that may be used in relation to apparatus for applying fertilizer, insecticide, fungicide and the like, such as on-planter starter fertilizer systems, subsoil fertilizer applicators, or fertilizer sprayers, include: fluid system criteria sensors, such as flow sensors or pressure sensors; sensors indicating which spray head valves or fluid line valves are open; sensors associated with tanks, such as fill level sensors; sectional or system-wide supply line sensors, or row-specific supply line sensors; or kinematic sensors such as accelerometers disposed on sprayer booms. In an embodiment, examples of controllers 114 that may be used with such apparatus include pump speed controllers; valve controllers that are programmed to control pressure, flow, direction, PWM and the like; or position actuators, such as for boom height, subsoiler depth, or boom position.”) 

Regarding claim 12,
Benkert and Gates teach the limitations of claim 9 which claim 12 depends. 
Gates also teaches that the central controller is further configured to receive an identifier of the consumable in the nutrient module. (Par. 0077: “In one embodiment, nitrogen instructions 210 are programmed to provide tools to inform nitrogen decisions by visualizing the availability of nitrogen to crops and to create variable rate (VR) fertility scripts. This enables growers to maximize yield or return on investment through optimized nitrogen application during the season. Example programmed functions include displaying images such as SSURGO images to enable drawing of application zones; upload of existing grower-defined zones; providing an application graph to enable tuning nitrogen applications across multiple zones; output of scripts to drive machinery; tools for mass data entry and adjustment; and/or maps for data visualization, among others. “Mass data entry,” in this context, may mean entering data once and then applying the same data to multiple fields that have been defined in the system; example data may include nitrogen application data that is the same for many fields of the same grower. For example, nitrogen instructions 210 may be programmed to accept definitions of nitrogen planting and practices programs and to accept user input specifying to apply those programs across multiple fields. “Nitrogen planting programs,” in this context, refers to a stored, named set of data that associates: a name, color code or other identifier, one or more dates of application, types of material or product for each of the dates and amounts, method of application or incorporation such as injected or knifed in, and/or amounts or rates of application for each of the dates, crop or hybrid that is the subject of the application, among others. “Nitrogen practices programs,” in this context, refers to a stored, named set of data that associates: a practices name; a previous crop; a tillage system; a date of primarily tillage; one or more previous tillage systems that were used; one or more indicators of manure application that were used. Nitrogen instructions 210 also may be programmed to generate and cause displaying a nitrogen graph, once a program is applied to a field, which indicates projections of plant use of the specified nitrogen and whether a surplus or shortfall is predicted; in some embodiments, different color indicators may signal a magnitude of surplus or magnitude of shortfall. In one embodiment, a nitrogen graph comprises a graphical display in a computer display device comprising a plurality of rows, each row associated with and identifying a field; data specifying what crop is planted in the field, the field size, the field location, and a graphic representation of the field perimeter; in each row, a timeline by month with graphic indicators specifying each nitrogen application and amount at points correlated to month names; and numeric and/or colored indicators of surplus or shortfall, in which color indicates magnitude.”) 

Regarding claim 13,
Benkert and Gates teach the limitations of claim 12 which claim 13 depends. 
Gates also teaches that central controller is further configured to generate the irrigation schedule to deliver an amount of the consumable to the irrigation area, wherein the amount of the consumable is received with the identifier of the consumable.  (Par. 0077 as cited above. See also paragraph 0070 wherein the computer system 130 is in communication with mobile application. See also figures 1  and 2.) 

Regarding claim 14,
Benkert and Gates teach the limitations of claim 9 which claim 14 depends. 
Gates also teaches that the central controller is further configured to generate a watering schedule for the irrigation area based on an amount of the consumable delivered to the irrigation area in accordance with the irrigation schedule. (Par. 0205 and 0206: “Recommendation module 152 may create a recommendation for water application based on data received from hydrology module 144 and agronomic model module 154. For example, recommendation module 152 may create a recommendation for water application in response to determining that water stress on the crop will adversely affect the agronomic yield of the crop. Water application recommendations may include specific watering dates based on temperature projections, nutrient applications, and hydrology data. For example, hydrology module 144 may model the flow of water through the soil for multiple days and determine optimal models based on the efficiency of the watering. A first model of water application may show a large percentage of the water evaporating due to high heat. A second model of water application may show a large decrease in nutrient availability due to leaching. A third model of water application may show damage to the crop based on water being applied too late. Recommendation module 152 may create a recommendation that minimizes negative effects based on the models. Additionally and/or alternatively, agronomic model module 154 may model the agronomic yield for each model. Recommendation module 152 may create a recommendation that includes parameters in the model that generated the highest agronomic yield. [0206] Recommendation module 152 may also create recommendations for water application based on a determination of fertility advisor module 136. For example, if fertility advisor module 136 determines that low moisture content in the soil is causing less of a nutrient to be available to the crop, recommendation module 152 may create a recommendation for water application in order to increase the nutrient availability for the crop. Fertility advisor module 136 may be configured to determine whether moisture content of the soil falls below a specific threshold. In response to the determination, fertility advisor module 136 may model the effects of adding water to the soil. In an embodiment, if fertility advisor module 136 determines that the addition of water increases the nutrient availability to the soil by more than a specific threshold, recommendation module 152 may create a recommendation for an application of water.” See also Par. 0140 – 0142. ) 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Arumugam (US PG Pub. No. 20170238484) may also teach many elements in the instant application as taught in Gates such as paragraph 0012: “A method and apparatus is disclosed that effectively processes the images of the vegetation, determines the optimum weather conditions and the soil moisture conditions, controls irrigation schedules of vegetation to efficiently conserve water while maintaining vegetation health, and predicts the nutrition stress in plants for optimum application of fertilizer when necessary.” See also Par. 0009, 0050, 0052 and figure 1 that shows the processor subsystem and the irrigation and fertilizer control.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD G ERDMAN whose telephone number is (571)270-0177. The examiner can normally be reached Mon - Fri 7am - 5pm EST; Off every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M. Lo can be reached on (571) 272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAD G ERDMAN/Primary Examiner, Art Unit 2116